12 F.3d 426
Frances S. HODGES, Plaintiff-Appellant,v.DELTA AIRLINES, INC., Defendant-Appellee.Charles E. Gene SMITH and Joan Smith, et al., Plaintiffs-Appellants,AMERICA WEST AIRLINES, INC., and Connie Lynn Weaver,Defendants-Appellees.
Nos. 91-6037, 91-6070.
United States Court of Appeals,Fifth Circuit.
Jan. 12, 1994.

David W. Showalter, Bellaire, TX, Stuart J. Starry, Fleming, Hovenhamp & Grayson, Houston, TX, for plaintiff-appellant Frances S. Hodges.
Jeffrey Robert White, Washington, DC, amicus curiae, in favor of appellant (ATLA).
David R. Weiner, Dallas, TX, amicus curiae, in favor of appellant (TTLA).
Jennifer Bruch Hogan, William J. Boyce, Fulbright & Jaworski, Houston, TX, for defendant-appellee Delta Airlines, Inc.
Joe K. Mitchell and Alison Pettiette, Houston, TX, for plaintiffs-appellants Charles E. Gene Smith and Joan Smith.
Jennifer Bruch Hogan, William J. Boyce and Winstol D. Carter, Jr., Fulbright & Jaworski, Houston, TX, for defendants-appellees American West Airlines and Connie Lynn Weaver.
Appeal from the United States District Court for the Southern District of Texas.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion October 10, 1993,
5 Cir., 1993, 4 F.3d 350)
Before POLITZ, Chief Judge, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, and DeMOSS, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge King is recused, and therefore did not participate in this decision